Citation Nr: 1746411	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from February 1960 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

With regard to the Veteran's left ear hearing loss claim, the Board determines that a remand is necessary as the January 2016 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise trauma during military service.  However, the examiner did not provide an explicit rationale for this conclusion, only noting the Veteran's normal left ear hearing loss in service and the results of hearing evaluations since discharge.  The lack of complaint, treatment, or diagnosis of a hearing loss disability in service, to include the service separation examination, is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

With regard to the Veteran's right ear hearing loss rating claim, if the left ear is service-connected, the right ear and left ear will then be rated as one disability of bilateral hearing loss.  Therefore, the Board determines that the right ear hearing loss claim is inextricably intertwined with the left ear hearing loss service connection claim and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.

2. Obtain another opinion from an audiologist or a physician with sufficient expertise to determine the nature and etiology of the Veteran's left ear hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The Board also draws the examiner's attention to the arguments in the May 2017 Informal Hearing Presentation by the Veteran's representative, including the referenced research regarding hidden hearing loss.  

Based on the review of the record, the examiner should state a medical opinion with respect to the Veteran's left ear hearing loss as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or are otherwise etiologically related to active service, to include in-service noise exposure.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
















By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

